IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00074-CR
 
Shawnte D. Marsh,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 77th District Court
Limestone County, Texas
Trial Court No. 10697-A
 

MEMORANDUM  Opinion

 




          Shawnte D. Marsh pleaded guilty to
theft of property valued at $1,500 or more but less than $20,000.  Pursuant to
a plea agreement, the court sentenced him to eighteen months’ confinement in a
state jail.  Marsh filed a notice of appeal pro se.
          The certification of Marsh’s right to
appeal recites that this is a plea-bargain case and Marsh has no right of
appeal.  There are no pre-trial motions in the record other than Marsh’s
application for bench warrant[1]
and his application for court-appointed counsel, both of which were granted. 
In addition, Marsh and his counsel signed two separate documents which appear
in the clerk’s record and in which he waived the right of appeal.
          The Clerk of this Court notified Marsh that the appeal is subject
to dismissal for these reasons and that the appeal may be dismissed if a
response showing grounds for continuing the appeal was not filed within
twenty-one days.  No response has been received.
          Because Marsh suffered no adverse
rulings on written, pretrial motions, because he does not have the trial court’s
permission to appeal, and because he waived the right of appeal, we dismiss the
appeal.  See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006);
Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003).
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal dismissed
Opinion delivered and
filed May 10, 2006
Do not publish
[CR25]
 




[1]
          Marsh filed an application for
bench warrant requesting that a warrant be issued to transport him from the Collin County jail to Limestone County to answer the theft charges to which he pleaded guilty
in this case.